PER CURIAM:
Plaintiffs-appellants, elderly or disabled tenants of a low-income congregate care facility in Manhattan operated by defendant-appellee St. Margaret’s House Housing Development Fund Corporation (St. Margaret’s), appeal from an order and final judgment of the United States District Court for the Southern District of New York, Leval, J., dated November 30,1987. Judge Leval had held that: (1) the mandatory meal charge imposed on tenants by St. Margaret’s did not constitute “rent” within the meaning of the “Brooke Amendment” to the United States Housing Act of 1937, 42 U.S.C. § 1437a(a)(1) (1982 & Supp. Ill 1985); (2) the Regulatory Agreement between the defendant-appellee United States Department of Housing and Urban Development and St. Margaret’s did not bar the meal charge; and (3) the tenants who refused to pay the mandatory meal charge were liable to St. Margaret’s for breach of contract.
We affirm substantially for the reasons stated by Judge Leval in his opinion, Gonzalez v. St. Margaret’s House Housing Development Fund Corp., 668 F.Supp. 187 (S.D.N.Y.1987).